Exhibit 10.4

 

    Critical Path, Inc.     Two Harrison Street     Second Floor     San
Francisco, CA 94105

MEMORANDUM

 

Date:   May 7, 2007 To:   Barry Twohig From:   Michael Plumleigh, General
Counsel and Secretary Re:   Confirmation of Vesting upon Change of Control and
Severance upon Termination

Vesting. On behalf of the Company and the Board of Directors, I am pleased to
re-confirm the provisions for acceleration of vesting of your outstanding
options or equivalent time-vested equity compensation (the “Options”) upon the
occurrence of certain events following a Change of Control, as defined in your
prior Change of Control provisions in the memorandum dated March 1, 2003
attached hereto (“2003 Memorandum”). Now that you have signed a new agreement
dated February 23, 2007 with Critical Path B.V. in connection with your
relocation to Dublin (“Agreement”), this memorandum serves as confirmation that
your prior Change of Control provisions, as set forth in the 2003 Memorandum,
are still in effect.

Severance. In addition, this memorandum confirms the Compensation Committee’s
approval of the following severance compensation: to the extent you are
terminated for any reason without Cause (as defined in the 2003 Memorandum), you
will receive, upon termination, a severance payment equal to the greater of
twelve (12) months base salary or the amount of months required to be paid under
applicable Irish or European law, including for the avoidance of doubt any
notice period payments or holiday payments due to you by the Company.

To the extent necessary, your Agreement is hereby deemed amended, effective as
of the date hereof, consistent with the foregoing. All other provisions of your
Agreement remain in full force and effect.

Attachment: March 1, 2003 Change of Control Memorandum

Please acknowledge the foregoing by signing the enclosed copy below and
returning it to the Company. The original is for your records.

 

Acknowledged:

 

/s/ Barry Twohig

Barry Twohig

Dated: May 8, 2007

 



--------------------------------------------------------------------------------

MEMORANDUM

 

Date:   March 1, 2003 To:   Barry Twohig From:   Michael Zukorman, SVP and
General Counsel Re:   Vesting Upon Change of Control

On behalf of the Company and the Board of Directors, I am pleased to confirm the
provisions for acceleration of vesting of your outstanding options or equivalent
time-vested equity compensation (the “Options”) upon the occurrence of certain
events following a Change of Control (as defined below).

1. Accelerated Vesting of Shares. Should there occur any Involuntary Termination
within twelve (12) months following a Change of Control of the Company (pursuant
to which your Options either continue, or are assumed or substituted with
equivalent options (or time-vested equity) by a successor corporation or parent
or subsidiary thereof), then on the effective date of the Involuntary
Termination, any Option(s) held by you at the time of the Involuntary
Termination shall, in addition to amounts already vested and/or exerciseable,
immediately vest and become exerciseable.

2. Definitions.

(a) “Involuntary Termination” shall mean the termination of your employment with
the Company or the successor to the Company pursuant to the Change of Control,
or its affiliate (“Successor”):

(i) involuntarily upon your dismissal, other than for Cause (as defined below);
or

(ii) voluntarily or involuntarily following (A) a material reduction in either
your base compensation or your responsibilities from their levels immediately
prior to the Change of Control, (B) a change in your place of employment to a
place of employment more than one hundred (100) miles from your place of
employment immediately prior to the Change of Control; or (C) a material breach
by the Company or its Successor of any of its material obligations under this or
any other written, and fully signed agreement between you and the Company.

(b) “Change of Control” shall mean the consummation of one of the following:

(i) the acquisition of 50% or more of the outstanding stock of the Company
pursuant to a tender offer validly made under any federal or state law (other
than a tender offer by the Company);

(ii) a merger, reverse merger, consolidation or other reorganization of the
Company (other than, a reincorporation of the Company), if after giving effect
to such merger, consolidation or other reorganization, the stockholders of the
Company immediately prior to such, merger, reverse merger, consolidation or
other reorganization do not represent a majority in interest of the holders of
voting securities (on a fully diluted basis) with the ordinary voting power to
elect directors of the surviving or resulting entity (or any direct or indirect
parent corporation of such surviving or resulting entity) after such meager,
consolidation or other reorganization;

(iii) the sale of all or substantially all of the assets of the Company to a
third party who is not an affiliate of the Company; or

(iv) the dissolution of the Company pursuant to action validly taken by the
stockholders of the Company in accordance with applicable state law.

(c) The terms “Cause” shall mean (i) any act of personal dishonesty by you in
connection with your responsibilities as an employee; (ii) conviction of a
felony (iii) an act by you which constitutes gross misconduct, (iv) material
breach by you of your employee confidentiality agreement with the Company or its
Successor, including without limitation, theft or other misappropriation of
proprietary information of the Company or its Successor, or a material breach by
you of any material provision of any other written agreement between you and the
Company or its Successor.

3. Amendment to Option Agreement. To the extent necessary, your Option agreement
is hereby deemed amended, effective as of the date hereof, consistent with the
foregoing. All other provisions of your Option agreement remain in full force
and effect.

Please acknowledge the foregoing by signing the enclosed copy below and
returning it to the Company. The original is for your records.

 

Acknowledged:

 

/S/ BARRY TWOHIG

EMPLOYEE Dated: 24-July-2003